 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   REED GRANTHAM, CA SBN #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     ALTANGEREL ERDENE
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 6:17-mj-00056
12                     Plaintiff,                  STIPULATION TO MODIFY CONDITIONS
                                                   OF UNSUPERVISED PROBATION; ORDER
13   vs.
14   ALTANGEREL ERDENE,
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Yosemite Legal Officer Susan St. Vincent, counsel for the plaintiff, and Assistant Federal
19   Defender Reed Grantham, counsel for Altangerel Erdene, that the Court modify the terms and
20   conditions of Mr. Erdene’s probation as set forth below.
21          On October 3, 2018, Mr. Erdene was sentenced to twelve months of unsupervised
22   probation, with the conditions that he obey all laws, report any new law violations within seven
23   days, pay a $750.00 fine, and complete 75 hours of community service. Additionally, Mr. Erdene
24   was ordered to enroll in and complete the First Time DUI Offender Program through the California
25   Department of Motor Vehicles.
26          Mr. Erdene would like to convert the 75 hours of community service into an additional fine
27   of $750.00. The government does not oppose this request.
28
 1                                                             Respectfully submitted,
 2                                                             McGREGOR W. SCOTT
                                                               United States Attorney
 3
 4   Date: June 11, 2019                                       /s/ Susan St. Vincent
                                                               Susan St. Vincent
 5                                                             Yosemite Legal Officer
                                                               Attorney for Plaintiff
 6
 7                                                             HEATHER E. WILLIAMS
                                                               Federal Defender
 8
 9   Date: June 11, 2019                                       /s/ Reed Grantham
                                                               REED GRANTHAM
10                                                             Assistant Federal Defender
                                                               Attorney for Defendant
11                                                             ALTANGEREL ERDENE
12
13                                                             ORDER
14            The court hereby grants the parties’ request to modify the conditions of Mr. Erdene’s
15   unsupervised probation as set forth above.
16
17   IT IS SO ORDERED.
18
19   Dated:        June 12, 2019
                                                                      UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27

28

      Erdene - Stipulation to Modify Conditions of Probation      2
